UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4533



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ALFRED SANTOS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Robert G. Doumar, Senior
District Judge. (CR-04-19)


Submitted:   December 15, 2004            Decided:   January 6, 2005


Before WILKINSON, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frank W. Dunham, Jr., Federal Public Defender, Walter B. Dalton,
Assistant Federal Public Defender, Frances H. Pratt, Research and
Writing Attorney, Norfolk, Virginia, for Appellant.        Paul J.
McNulty, United States Attorney, Michael J. Elston, Assistant
United States Attorney, Alexandria, Virginia, Damon A. King, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Alfred Santos pled guilty to aggravated sexual abuse of

a child, but reserved the right to appeal the district court’s

denial of his motion to suppress his statements to an officer of

the United States Army Criminal Investigation Division. Santos was

sentenced to ninety-eight months imprisonment.                     He appeals the

district court’s denial of his suppression motion. For the reasons

that follow, we affirm.

            Santos   alleges    that      his   statement      should   have     been

suppressed     because   it   was   not    voluntary     and    was   obtained     in

violation      of   Miranda    v.    Arizona,      384      U.S.      436     (1966).

Specifically, he contends that he did not understand English well

enough to understand the Miranda warnings, that he was intimidated

by a gun in the interrogator’s office, that he confessed in

exchange for a promise of leniency, and that he was under duress

during the interrogation due to pain and pain medication.                          We

review the district court’s factual findings underlying a motion to

suppress for clear error and its legal determinations de novo.

Ornelas   v.    United   States,    517    U.S.   690,    699      (1996);     United

States v. Rusher, 966 F.2d 868, 873 (4th Cir. 1992).                          When a

suppression motion has been denied, this court construes the

evidence in the light most favorable to the government. United

States v. Seidman, 156 F.3d 542, 547 (4th Cir. 1998).                       Reviewing

the evidence as required, we conclude that the district court did


                                     - 2 -
not err in finding Santos’ statement was voluntary, and thus the

motion to suppress was properly denied.

          Because Santos’ claims fail on appeal, we affirm his

conviction.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 3 -